Citation Nr: 0938882	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent and when it is found 
that those disabilities are sufficient to produce 
unemployability without regard to advancing age.  If 
unemployability is the result of a single service-connected 
disability, that disability must be rated at 60 percent or 
more.  If it is the result of two or more service-connected 
disabilities, at least one must be ratable at 40 percent or 
more, with the others sufficient to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or 
one 40 percent disability in combination, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  See 38 C.F.R. § 4.16(a) 
(2009).

At present, the Veteran is service connected for prostate 
cancer, with a 60 percent disability evaluation; 
posttraumatic stress disorder (PTSD) with a 50 percent 
disability evaluation; tinnitus at 10 percent; and he has 
non-compensable ratings for hearing loss and erectile 
dysfunction.  The combined disability rating is 80 percent.  
Thus, the Veteran has met the schedular criteria, per 38 
C.F.R. § 4.16(a).  Therefore, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Complicating the Veteran's disability picture is 
the fact that, due to a work accident, he is a double amputee 
(right forearm and left foot at the mid-calf).  In this case, 
the Veteran is currently unemployed, and has been for at 
least three years (see VA examination report, March 2009), 
though he has volunteered at a Boy Scout and Girl Scout camp 
for several years.  He reported working 2-3 hours, perhaps 
seven days per month, cutting down trees and mowing grass.  
See VA outpatient report, July 18, 2008.  Per a November 1982 
Social Security Administration (SSA) Disability Report, the 
Veteran had been employed over the prior 15 years as a 
laborer, but that the amputation of his two limbs prevented 
him from further employment.

The Veteran's April 2005 VA genitourinary examiner did not 
state that the Veteran was unemployable.  A May 2006 VA 
genitourinary examination noted that the Veteran had 
incontinence most likely due to his adenocarcinoma surgery 
but noted that the extent to which this limited the Veteran's 
daily activities was undetermined.  The examiner did note 
that the Veteran stated that he had to be near a bathroom at 
all times because of urge incontinence, but the examiner made 
no comment regarding the impact of this disability on the 
Veteran's employability.  Following the Veteran's May 2006 VA 
audiological examination, the examiner did not opine as to 
whether the Veteran's hearing loss or tinnitus would have a 
significant affect on his ability to maintain gainful 
employment.

The Veteran's May 2006 VA psychiatric examiner stated that 
the Veteran was unemployable due to his physical condition, 
however it was not noted as to whether his mental disorder 
would significantly affect his employment opportunities.  See 
VA examination report, May 2006.

During his VA psychiatric examination in March 2009, the 
examiner opined that the Veteran's mental discomfort may 
cause difficulties when interacting with others, and would 
reduce communication effectiveness.  The examiner further 
noted that this difficulty would likely cause work 
inefficiency and a lack of productivity.  Following cognitive 
testing, the examiner stated that thought process appeared 
slow, but that it would not likely impact his vocational 
functioning.  See VA examination report, March 2009.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A(a) (2009).  While the Veteran has had numerous VA 
examinations throughout the pendency of his appeal, he has 
not been afforded a general VA examination in which the 
examiner provided an opinion as to whether the Veteran was 
unemployable due solely to the combination of his service-
connected disabilities.  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds that VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation because soliciting 
such an opinion is necessary to adjudicate this claim.  Thus, 
the Board has no discretion and must remand.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Under 
the circumstances, the Board finds that VA is required to 
obtain an additional VA opinion, based on the evidence of 
record, so as to determine whether  the Veteran is 
unemployable due solely to his service-connected 
disabilities.



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a general medical examination of all of 
the Veteran's service-connected 
disabilities to assess the current 
severity of the Veteran's service-
connected disorders and the impact of 
those disabilities on the Veteran's 
employability.  The claims folder must be 
made available to the examiner for review 
and the report must indicate whether such 
review was accomplished.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to render an opinion 
on the following:

Whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the Veteran's service-
connected disabilities preclude him from 
engaging in substantially gainful 
employment.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


